Citation Nr: 0704836	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-24 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right knee disability.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected left knee disability.  

3.  Entitlement to service connection for a claimed right hip 
disorder, to include as secondary to his service-connected 
bilateral knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the RO.  

The Board notes that, in his May 2003 Notice of Disagreement 
(NOD) and July 2004 Substantive Appeal, the veteran expressed 
disagreement with the decision regarding his bilateral hip 
condition.  However, only a claim for a right hip condition 
is currently before the Board on appeal.  As the veteran also 
appears to be claiming service connection for a left hip 
condition, that matter is referred back to the RO for the 
proper development.  

The Board also notes in his May 2003 NOD, the veteran 
expressed initial disagreement regarding his claim for a 
compensable evaluation for his service-connected 
hypertension.  However in his July 2004 Substantive Appeal, 
the veteran indicated that he was only appealing the decision 
as to the issues of increased rating for his service-
connected knee disorders and service connection for his right 
hip disorder, secondary to his service-connected knee 
disorders.  As such the claim for increased rating for 
hypertension is not currently before the Board on appeal.  
See 38 C.F.R. § 20.202.  

In this regard, the Board observes that the veteran filed a 
claim for increased rating for the service-connected 
hypertension in August 2005.  In December 2005, the RO 
increased the rating for the service-connected hypertension 
to 10 percent.  The veteran did not file a NOD with regard to 
this decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

The veteran was last afforded a VA examination in January 
2004 for the purpose of evaluating the severity of the 
service-connected knee disability.  

In July 2004, the veteran described how his bilateral knee 
condition had worsened since the last examination.  The 
veteran described missing time from work because of intense 
pain and seeking additional private medical treatment for his 
bilateral knee disorder and associated pains.  He reported 
that he had to take cortisone injections to provide pain 
relief.  Additionally, he reported being fitted with knee 
braces to provide support for his bilateral knee disorder.  

Given these statements, the Board finds that a more 
contemporaneous VA examination is necessary. See VAOPGCPREC 
11-95 (April 7, 1995).  

As to his claim for compensation for a right hip condition to 
include as secondary to his service-connected bilateral knee 
disorders, the Board notes VA regulations provide that a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran has provided VA and private treatment records 
containing notations of treatment for right hip pain.  
Specifically, the Board notes a September 2001 VA treatment 
record reported the veteran's history of bursitis of the 
right hip with recent flare up in symptoms.  

The Board also notes private treatment records dated May 2003 
to May 2004 in which the veteran received treatment for 
osteoarthritis of both hips.  

Recently in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed the four elements that must be considered 
in determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

To date, however, the veteran has not been afforded a VA 
examination specifically addressing whether there is a causal 
relationship between the claimed right hip disorder and his 
service-connected knee disorders.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the service-
connected right and left knee disorders 
and the claimed right hip disorder since 
June 2004.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any identified treatment source.  
The veteran should also be informed that 
he can submit evidence to support his 
claims.  

2.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
bilateral knee disability and the nature 
and likely etiology of the claimed right 
hip disorder.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All tests and 
studies, to include range of motion 
testing, that the examiner deems 
necessary should be performed.  The 
examination should include a complete 
rationale for the opinions expressed.  

The examiner should determine whether 
the right and left knee disorders are 
manifested by pain, weakness, 
stiffness, instability, fatigability, 
and swelling.  These determinations 
should be expressed in terms of the 
degree of functional loss due to pain.  

Based on a review of the claims file 
and the clinical findings of the 
examination, the examiner should opine 
as to whether it is at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) that the veteran has 
current right hip disability that was 
due to any event or incident of his 
period of active service or was caused 
or aggravated by the service-connected 
bilateral knee disability.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

4.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

